Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 5, line 13 through page 6, line 9; page 6, line 21-23; and page 7, line 11-13, filed 2 November 2022, with respect to the rejection of claims 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-10 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recites “wherein the silicone spring layer has spring back behavior with a compression of the silicone spring layer of less than 15% of its original thickness between the pairs of lithium-ion cells after lithiation/delithiation cycling based on an initial compression level within a predefined range of states of charge”
It is unclear as to what structural limitation the recitation is imparting to the spring,
Claims 2-10 and 24 are rejected because of their dependency upon claim 1.

 (New) DETAILED ACTION
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7, 10-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Turon Teixidor et al. (US 20140266066) in view of Isshiki et al. (US 20150017504).
Claim 1:	Turon Teixidor et al. disclose an energy storage device (paragraph [0003] -electrochemical call stacks) comprising:
a cell stack comprising a plurality of lithium-ion cells, wherein each lithium-ion cell comprises a Si-dominant anode having an active material with greater than 50% silicon (paragraph [0019] discloses silicon-based anode, which has been construed as  having greater than 50% silicon) (paragraph [0007] - a space between the first plate and the second plate is sized to receive an electrochemical cell stack; paragraph [0019] – anode electrode currently used in the rechargeable lithium-ion cells…silicon has a high a theoretical capacity of 4200 mAh/g. Silicon, however, swells in excess of 300% upon lithium insertion. Because of this expansion, anodes including silicon should be allowed to expand while maintaining electrical contact between the silicon particles);
a housing (210, 220, 250) surrounding the cell stack (240)(Fig. 2, paragraph [0024] – the space can be sized to receive an electrochemical cell stack, the dimensions of the first and second plates can be sized and shaped so as to be able to house a cell stack between the first and second plates; paragraph [0030] –The second plate 220 can be positionable relative to the first plate 210 such that a space 230 between the first plate 210 and the second plate 220 is sized to receive an electrochemical cell stack 240. The clamping device 200 can also include coupling member 250 (e.g., a threaded bolt) coupling the first plate 210 to the second plate 220. At least one of the first 210 and second 220 plates can be movable away from the other plate);
a pressure regulation system (paragraph [0008] – The clamping device can also be configured to reduce deformation of an electrode in the electrochemical cell stack upon charging; paragraph [[0038] – The interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicon rubber, foal, or felt, The interfacial material can help spread pressure more evenly);
wherein the pressure regulation system in combination with the housing exerts an initial pressure on the cell stack (paragraph [0008] – the variation of the distance between the first and second plates correlates with the expansion of the electrochemical cell stack. At least one of the end portion of the coupling member can be configured to set an applied pressure on the electrochemical cell stack. The clamping device can also be configured to reduce deformation of an electrode in the electrochemical cell stack upon charging. In addition, the elastic member can be configured to be compressed during the charging of the electrochemical cell stack, thereby reducing the increase in pressure on the electrochemical cell stack exerted by the first and second plates (see also paragraph [0032]).
Turon Teixidor et al. further disclose that the spring layer comprises a silicone foam, low-density polyethylene (LDPE) foam, high-density polyethylene (HDPE) foam, crosslinked polyethylene (PE) foam, polypropylene (PP) foam, natural rubber foam, polyester foam, polyurethane foam, or latex foam (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE, paper, paperboard, natural rubber, silicon rubber, foam, or felt.
Turon Teixidor et al. do not disclose a silicon spring layer between pairs of the lithium-ion cells.
Isshiki et al. drawn to an energy storage device, disclose a spring layer (21 between two of the plurality of lithium-ion cells (4-1, 4-2)(Fig. 11A; paragraph [0042] – The battery cell may be, for example, a lithium ion secondary battery; [paragraph [0066] – A cushion material 21 is placed as an elastic body in the space where the battery cells 4-1 and 4-2 oppose each other…The cushion material 21 is formed from an elastic material that is deformed by pressure, and returns to its original spring layer shape when the pressure is release. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell stack of Turon Teixidor et al. by incorporating the spring layer of Isshiki et al. between pairs of lithium-ion cells.
Given that the spring layers of the Turon Teixidor et al. combination are made of materials similar to those instantly claimed, the spring layers of Turon Teixidor et al. render obvious having a spring back behavior with a compression of the silicon spring layer of less than 15% of its original thickness between the pairs of lithium-ion cells after lithiation/delithiation cycling based on an initial compression level within a predefined range of states of charge.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery unit that would have been capable of handling expansion while improving a heat release effect (paragraph [0007] – [0008]).
	Claim 2:	The rejection of claim 3 is as set forth above in claim 1 wherein Turon Teixidor et al. further disclose that the spring layer comprises a silicone foam, low-density polyethylene (LDPE) foam, high-density polyethylene (HDPE) foam, crosslinked polyethylene (PE) foam, polypropylene (PP) foam, natural rubber foam, polyester foam, polyurethane foam, or latex foam (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE, paper, paperboard, natural rubber, silicon rubber, foam, or felt.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Turon Teixidor et al. further disclose that the spring layer comprises a silicone foam, low-density polyethylene (LDPE) foam, high-density polyethylene (HDPE) foam, crosslinked polyethylene (PE) foam, polypropylene (PP) foam, natural rubber foam, polyester foam, polyurethane foam, or latex foam (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE, paper, paperboard, natural rubber, silicon rubber, foam, or felt.
Given that the spring layers of Turon Teixidor et al. are made of materials similar to those instantly claimed, the spring layers of Turon Teixidor et al. render obvious a silicone spring having a spring back behavior with a compression of less than about 8% after cycling.
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Turon Teixidore e et al. further disclose that the pressure regulation system in combination with the housing exerts a pressure of no more that about 30 kPa (4.45 psi) on the cell stack during the operation life of the energy storage device (paragraph [0037] – applied pressure on the cell stack 240 can be between 10 psi and about 400 psi).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Turon Teixidore et al. further disclose that the pressure regulation system comprises a plurality of spring layers, wherein one of the plurality of spring layers is positioned between the housing (210, 220 and 250) and one of the plurality of lithium-ion cells that is adjacent to the housing (Fig. 2; and paragraph [0038] – the interfacial material can be placed between the cell stack 240 and at least one of the first 210 and second 220 plates).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Isshiki et al. further disclose that the pressure regulation system comprises a plurality of spring layers (21) and a plurality of heat-sink layers (2), wherein the plurality of spring layer (21) are positioned between some of the plurality of lithium-ion cells (4-1 and 4-2) and the plurality of heat sink layers (2) are positioned between some of the plurality of lithium-ion cells (4-1 and 4-2) (Fig. 124; paragraph [0042]-The battery cell may be, for example, a lithium ion secondary battery; paragraph [0084] - the battery cell group 103 is configured by stacking a plurality of battery units, and connecting the battery cell in series and/or parallel... heat generated by the respective battery units is led to an external cooling module by the heat-transfer plate 2; paragraph [0066] -  A cushion material 21 is placed as an elastic body in the space where the battery cells 4-1 and 4-2 oppose each other...cushion material 21 is formed from an elastic material that is deformed by pressure, and returns to its original shape when the pressure is released).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Turon Teixidore et al. further disclose that the foam has a density from about 0.05 g/cc to about 1 g/cc (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicone rubber, foam, or felt). (It is noted that the density of silicon rubber can be 0.95 g/cc).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1. Although Turon Teixidore et al. fails to disclose that the foam has a thickness of from about 0.5 mm to about 3.5 mm, it would have been obvious to a person having ordinary skill in the art to have the foam with a thickness of from about 0.5 mm to about 3.5 mm to optimize the thickness for better performance in practical usage, with routing experimentation, as Turon Teixidore et al. disclose a plate, whose size is dependent on the size of the cell stack, has a thickness of same scale (paragraph [0024 - the dimensions of the first and second plates can depend on the size and shape of the cell stack. Furthermore, the thicknesses of the first and second plates can be sized to reduce bending of the first and second plates upon charging of the cell stack. For example, the thicknesses of the first and second plates can be between about 0.5 cm and about 0.8 cm, e.g., about 0.6 cm, about 0.65, or about 0.7 cm).
Claim 11:	Turon Teixidor et al. disclose a method of an energy storage device (paragraph [0003] -electrochemical call stacks) the method comprising:
providing a cell stack comprising a plurality of lithium-ion cells, wherein each lithium-ion cell comprises a Si-dominant anode having an active material with greater than 50% silicon (paragraph [0019] discloses silicon-based anode, which has been construed as  having greater than 50% silicon) (paragraph [0007] - a space between the first plate and the second plate is sized to receive an electrochemical cell stack; paragraph [0019] – anode electrode currently used in the rechargeable lithium-ion cells…silicon has a high a theoretical capacity of 4200 mAh/g. Silicon, however, swells in excess of 300% upon lithium insertion. Because of this expansion, anodes including silicon should be allowed to expand while maintaining electrical contact between the silicon particles);
providing a housing (210, 220, 250) surrounding the cell stack (240)(Fig. 2, paragraph [0024] – the space can be sized to receive an electrochemical cell stack, the dimensions of the first and second plates can be sized and shaped so as to be able to house a cell stack between the first and second plates; paragraph [0030] –The second plate 220 can be positionable relative to the first plate 210 such that a space 230 between the first plate 210 and the second plate 220 is sized to receive an electrochemical cell stack 240. The clamping device 200 can also include coupling member 250 (e.g., a threaded bolt) coupling the first plate 210 to the second plate 220. At least one of the first 210 and second 220 plates can be movable away from the other plate);
providing a pressure regulation system (paragraph [0008] – The clamping device can also be configured to reduce deformation of an electrode in the electrochemical cell stack upon charging; paragraph [[0038] – The interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicon rubber, foal, or felt, The interfacial material can help spread pressure more evenly);
wherein the pressure regulation system in combination with the housing exerts an initial pressure on the cell stack (paragraph [0008] – the variation of the distance between the first and second plates correlates with the expansion of the electrochemical cell stack. At least one of the end portion of the coupling member can be configured to set an applied pressure on the electrochemical cell stack. The clamping device can also be configured to reduce deformation of an electrode in the electrochemical cell stack upon charging. In addition, the elastic member can be configured to be compressed during the charging of the electrochemical cell stack, thereby reducing the increase in pressure on the electrochemical cell stack exerted by the first and second plates.
Turon Teixidor et al. further disclose providing a spring layer wherein the spring layer comprises a silicone foam, low-density polyethylene (LDPE) foam, high-density polyethylene (HDPE) foam, crosslinked polyethylene (PE) foam, polypropylene (PP) foam, natural rubber foam, polyester foam, polyurethane foam, or latex foam (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE, paper, paperboard, natural rubber, silicon rubber, foam, or felt.
Turon Teixidor et al. do not disclose providing a silicon spring layer between pairs of the lithium-ion cells.
Isshiki et al. drawn to an energy storage device, disclose providing a spring layer (21 between two of the plurality of lithium-ion cells (4-1, 4-2)(Fig. 11A; paragraph [0042] – The battery cell may be, for example, a lithium ion secondary battery; [paragraph [0066] – A cushion material 21 is placed as an elastic body in the space where the battery cells 4-1 and 4-2 oppose each other…The cushion material 21 is formed from an elastic material that is deformed by pressure, and returns to its original spring layer shape when the pressure is release. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell stack of Turon Teixidor et al. by incorporating the spring layer of Isshiki et al. between pairs of lithium-ion cells.
Given that the spring layers of the Turon Teixidor et al. combination are made of materials similar to those instantly claimed, the spring layers of Turon Teixidor et al. render obvious having a spring back behavior with a compression of the silicon spring layer of less than 15% of its original thickness between the pairs of lithium-ion cells after lithiation/delithiation cycling.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery unit that would have been capable of handling expansion while improving a heat release effect (paragraph [0007] – [0008]).
Claim 12: 	The rejection of claim 12 is as set forth above in claim 11 wherein Turon Teixidor et al. further disclose that the spring layer comprises a silicone foam, low-density polyethylene (LDPE) foam, high-density polyethylene (HDPE) foam, crosslinked polyethylene (PE) foam, polypropylene (PP) foam, natural rubber foam, polyester foam, polyurethane foam, or latex foam (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE, paper, paperboard, natural rubber, silicon rubber, foam, or felt.
Claim 13:	The rejection of claim 13 is as set forth above in claim 11 wherein Turon Teixidor et al. further disclose that the spring layer comprises a silicone foam, low-density polyethylene (LDPE) foam, high-density polyethylene (HDPE) foam, crosslinked polyethylene (PE) foam, polypropylene (PP) foam, natural rubber foam, polyester foam, polyurethane foam, or latex foam (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE, paper, paperboard, natural rubber, silicon rubber, foam, or felt.
Given that the spring layers of Turon Teixidor et al. are made of materials similar to those instantly claimed, the spring layers of Turon Teixidor et al. render obvious a silicone spring having a spring back behavior with a compression of less than about 8% after cycling.
Claim 14:	The rejection of claim 14 is as set forth above in claim 11 wherein Turon Teixidore e et al. further disclose that the pressure regulation system in combination with the housing exerts a pressure of no more that about 30 kPa (4.45 psi) on the cell stack during the operation life of the energy storage device (paragraph [0037] – applied pressure on the cell stack 240 can be between 10 psi and about 400 psi).
Claim 15:	The rejection of claim 15 is as set forth above in claim 11 wherein Turon Teixidore et al. further disclose that the pressure regulation system comprises a plurality of spring layers, wherein one of the plurality of spring layers is positioned between the housing (210, 220 and 250) and one of the plurality of lithium-ion cells that is adjacent to the housing (Fig. 2; and paragraph [0038] – the interfacial material can be placed between the cell stack 240 and at least one of the first 210 and second 220 plates).
Claim 16:	The rejection of claim 16 is as set forth above in claim 11 wherein Isshiki et al. further disclose that the pressure regulation system comprises a plurality of spring layers (21) and a plurality of heat-sink layers (2), wherein the plurality of spring layer (21) are positioned between some of the plurality of lithium-ion cells (4-1 and 4-2) and the plurality of heat sink layers (2) are positioned between some of the plurality of lithium-ion cells (4-1 and 4-2) (Fig. 124; paragraph [0042]-The battery cell may be, for example, a lithium ion secondary battery; paragraph [0084] - the battery cell group 103 is configured by stacking a plurality of battery units, and connecting the battery cell in series and/or parallel... heat generated by the respective battery units is led to an external cooling module by the heat-transfer plate 2; paragraph [0066] -  A cushion material 21 is placed as an elastic body in the space where the battery cells 4-1 and 4-2 oppose each other...cushion material 21 is formed from an elastic material that is deformed by pressure, and returns to its original shape when the pressure is released).
Claim 17:	The rejection of claim 17 is as set forth above in claim 11 wherein Turon Teixidore et al. further disclose that the foam has a density from about 0.05 g/cc to about 1 g/cc (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicone rubber, foam, or felt). (It is noted that the density of silicon rubber can be 0.95 g/cc).
Claim 20:	Turon Teixidor et al. disclose a battery comprising:
plurality of lithium-ion cells, wherein each lithium-ion cell comprises a Si-dominant anode having an active material with greater than 50% silicon (paragraph [0019] discloses silicon-based anode, which has been construed as  having greater than 50% silicon) (paragraph [0007] - a space between the first plate and the second plate is sized to receive an electrochemical cell stack; paragraph [0019] – anode electrode currently used in the rechargeable lithium-ion cells…silicon has a high a theoretical capacity of 4200 mAh/g. Silicon, however, swells in excess of 300% upon lithium insertion. Because of this expansion, anodes including silicon should be allowed to expand while maintaining electrical contact between the silicon particles);
a housing (210, 220, 250) surrounding the cell stack (240)(Fig. 2, paragraph [0024] – the space can be sized to receive an electrochemical cell stack, the dimensions of the first and second plates can be sized and shaped so as to be able to house a cell stack between the first and second plates; paragraph [0030] –The second plate 220 can be positionable relative to the first plate 210 such that a space 230 between the first plate 210 and the second plate 220 is sized to receive an electrochemical cell stack 240. The clamping device 200 can also include coupling member 250 (e.g., a threaded bolt) coupling the first plate 210 to the second plate 220. At least one of the first 210 and second 220 plates can be movable away from the other plate);
a pressure regulation system (paragraph [0008] – The clamping device can also be configured to reduce deformation of an electrode in the electrochemical cell stack upon charging; paragraph [[0038] – The interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicon rubber, foal, or felt, The interfacial material can help spread pressure more evenly);
wherein the pressure regulation system in combination with the housing exerts an initial pressure on the cell stack (paragraph [0008] – the variation of the distance between the first and second plates correlates with the expansion of the electrochemical cell stack. At least one of the end portion of the coupling member can be configured to set an applied pressure on the electrochemical cell stack. The clamping device can also be configured to reduce deformation of an electrode in the electrochemical cell stack upon charging. In addition, the elastic member can be configured to be compressed during the charging of the electrochemical cell stack, thereby reducing the increase in pressure on the electrochemical cell stack exerted by the first and second plates.
Turon Teixidor et al. further disclose that the spring layer comprises a silicone foam, low-density polyethylene (LDPE) foam, high-density polyethylene (HDPE) foam, crosslinked polyethylene (PE) foam, polypropylene (PP) foam, natural rubber foam, polyester foam, polyurethane foam, or latex foam (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE, paper, paperboard, natural rubber, silicon rubber, foam, or felt.
Turon Teixidor et al. do not disclose a silicon spring layer between pairs of the lithium-ion cells.
Isshiki et al. drawn to an energy storage device, disclose a spring layer (21 between two of the plurality of lithium-ion cells (4-1, 4-2)(Fig. 11A; paragraph [0042] – The battery cell may be, for example, a lithium ion secondary battery; [paragraph [0066] – A cushion material 21 is placed as an elastic body in the space where the battery cells 4-1 and 4-2 oppose each other…The cushion material 21 is formed from an elastic material that is deformed by pressure, and returns to its original spring layer shape when the pressure is release. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell stack of Turon Teixidor et al. by incorporating the spring layer of Isshiki et al. between pairs of lithium-ion cells.
Given that the spring layers of the Turon Teixidor et al. combination are made of materials similar to those instantly claimed, the spring layers of Turon Teixidor et al. render obvious having a spring back behavior with a compression of the silicon spring layer of less than 15% of its original thickness between the pairs of lithium-ion cells after lithiation/delithiation cycling.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery unit that would have been capable of handling expansion while improving a heat release effect (paragraph [0007] – [0008]).
Claim 21:	The rejection of claim 21 is as set forth above in claim 1 wherein the recitation “wherein the predefined range of states of charge is between about 30-50%” has been construed as a process limitation that adds no additional structure to the battery.

9.	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Turon Teixidor et al. (US 20140266066) in view of Isshiki et al. (US 20150017504) as applied to claim 1 above, and further in view of Westermeier et al. (US 20170317324).
	Turon Teixidor et al. and Isshiki et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claims 8 and 18:	The Turon Teixidore et al. do not disclose that the lithium-ion cell has a cycle expansion of between about 3% and about 15%.
	Westermeier et al. disclose a lithium-ion cell having a cycle expansion of between about 3% and about 15% (paragraph [0011] – due to the intercalation process in the electrodes, an expansion of the battery cells by approximately 10% can occur during charging and discharging. The large side faces of lithium-ion cells can therefore bulge out by up to 2 mm). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of the Turon Teixidore et al. combination such that the lithium-ion cell has a cycle expansion of between about 3% and about 15%, as taught by Westermeier et al. 
	One having ordinary skill in the art would have been motivated to make the modification to provide battery comprising poles that would be designed to be movable while maintaining the sealed property of the cell (i.e. the relative movements (arising from the operation/from the assembly/due to the length expansion) between the cells and their parent structure do not act, or at least only in a weakened form, on the cell poles or on the cell stack and the seals and insulations in the form of forces and moments (paragraph [0065]),
	Claims 9 and 19:	The Turon Teixidore et al. combination does not disclose that the lithium-ion cell has a lifetime expansion of about 5% to about 30% measured at 100% state of charge.
	Westermeier et al. disclose a lithium-ion cell having a lifetime expansion of about 5 % to about 30% measured at 100% state if charge (paragraph [0011] – due to the intercalation process in the electrodes, an expansion of the battery cells by approximately 10% can occur during charging and discharging. The large side faces of lithium-ion cells can therefore bulge out by up to 2 mm). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of the Turon Teixidore et al. combination such that the lithium-ion cell has a lifetime expansion of about 5% to about 30% measured at 100% state of charge, as taught by Westermeier et al. 
	One having ordinary skill in the art would have been motivated to make the modification to provide battery comprising poles that would be designed to be movable while maintaining the sealed property of the cell (i.e. the relative movements (arising from the operation/from the assembly/due to the length expansion) between the cells and their parent structure do not act, or at least only in a weakened form, on the cell poles or on the cell stack and the seals and insulations in the form of forces and moments (paragraph [0065]).

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729